Citation Nr: 1016360	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for service-connected leishmaniasis.

3.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 
1992 and from November 1993 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2004, May 2005 
and July 2005, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The July 2004 RO rating decision granted entitlement to 
service connection for bilateral hearing loss effective 
January 28, 2004, with an assigned noncompensable (0 percent) 
initial rating.  The Veteran seeks a compensable rating for 
his bilateral hearing loss.

In addition, the July 2004 RO rating decision granted 
entitlement to service connection for leishmaniasis effective 
January 28, 2004, and assigned an initial rating of 100 
percent; however, the May 2005 RO rating decision assigned a 
reduced initial noncompensable (0 percent) rating for 
leishmaniasis, effective August 1, 2005.  The Veteran seeks a 
compensable rating from August 1, 2005, forward.

The July 2005 RO rating decision granted entitlement to 
service connection for PTSD effective January 28, 2004, and 
assigned an initial rating of 30 percent.  The Veteran 
appeals for a higher initial rating.


As discussed at the Veteran's January 2009 Board hearing and 
in the Board's May 2009 remand of this matter, the issues of 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus, 
and of an increased rating for service-connected 
hypertension, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

The issues of entitlement to an initial disability rating in 
excess of 30 percent for service-connected posttraumatic 
stress disorder, and entitlement to an initial compensable 
disability rating for service-connected leishmaniasis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  At an April 2004 VA audiological examination, pure tone 
averages of the 1000, 2000, 3000, and 4000 hertz thresholds 
were 29 decibels in the right ear and 41 decibels in the left 
ear, and speech recognition scores were 100 percent in the 
right ear and 100 percent in the left ear.    
  
2.  At a January 2010 VA audiological examination, pure tone 
averages of the 1000, 2000, 3000, and 4000 hertz thresholds 
were 23.75 decibels in the right ear and 38.75 decibels in 
the left ear; speech recognition scores were 100 percent in 
the right ear and 96 percent in the left ear.    
  
3.  The Veteran's bilateral hearing loss does not present an 
exceptional or unusual disability picture.




CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).

This appeal arises from a notice of disagreement with the 
initial assignment of a disability rating following a grant 
of service connection.  As the July 2004 rating decision on 
appeal granted the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, the claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to these determinations does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In cases like 
this one, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been 
substantiated, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the Veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, though it was beyond what was required in this 
case, a May 2008  VCAA letter explained the evidence 
necessary to substantiate the claim for a higher initial 
rating for bilateral hearing loss, including setting forth 
the applicable rating criteria for all available higher 
ratings.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
file contains the Veteran's statements in support of his 
claim.  The Board has reviewed such statements and concludes 
that he has not identified further relevant available 
evidence not already of record with respect to his claim for 
a higher initial rating for bilateral haring loss.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding available evidence with respect to the 
Veteran's claim.

With respect to the VA examination, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
An opinion is considered adequate when it is based on 
consideration of an appellant's prior medical history and 
examinations and describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability is a fully informed one.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In the present case, a January 
2010 VA audiological examination included a review of the 
claims file, audiological testing revealing the current level 
of the Veteran's bilateral hearing loss disability, and a 
medical opinion as to the extent to which the Veteran's 
bilateral hearing loss would affect his activities of daily 
living and is work activities.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  To the extent an April 2004 VA 
audiological examination did not address the extent to which 
the Veteran's bilateral hearing loss would affect his 
activities of daily living and work activities, the January 
2010 VA examination provided adequate information to cure any 
such defects in the prior examination. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in the 
appeal for a higher initial rating for bilateral hearing loss 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the claims file that there are additional 
available relevant records that have not yet been obtained.


Merits of the Claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. 

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85.

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In the latter 
instance, that numeral will then be elevated to the next 
highest Roman numeral.  38 C.F.R. § 4.86(a) and (b)  
(exceptional patterns of hearing impairment).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

At an April 2004 VA audiological examination, pure tone 
thresholds in the right ear were 15 decibels at 1000 hertz, 
20 decibels at 2000 hertz, 35 decibels at 3000 hertz, and 45 
decibels at 4000 hertz.  Pure tone thresholds in the left ear 
were 15 decibels at 1000 hertz, 20 decibels at 2000 hertz, 65 
decibels at 3000 hertz, and 65 decibels at 4000 hertz.  Pure 
tone averages of the 1000, 2000, 3000, and 4000 hertz 
thresholds were therefore noted to be 29 decibels in the 
right ear and 41 decibels in the left ear.  Speech 
recognition scores were 100 percent in the right ear and 100 
percent in the left ear.    

At a January 2010 VA audiological examination, pure tone 
thresholds in the right ear were 10 decibels at 1000 hertz, 
10 decibels at 2000 hertz, 35 decibels at 3000 hertz, and 40 
decibels at 4000 hertz.  Pure tone thresholds in the left ear 
were 10 decibels at 1000 hertz, 20 decibels at 2000 hertz, 65 
decibels at 3000 hertz, and 60 decibels at 4000 hertz.  Pure 
tone averages of the 1000, 2000, 3000, and 4000 hertz 
thresholds were therefore noted to be 23.75 decibels in the 
right ear and 38.75 decibels in the left ear.  Speech 
recognition scores were 100 percent in the right ear and 96 
percent in the left ear.    

The April 2004 audiometry findings reflect a level I (100 
percent speech discrimination and average puretone threshold 
of 29 decibels) hearing impairment in the right ear and a 
level I (100 percent speech discrimination and average 
puretone threshold of 41 decibels) hearing impairment in the 
left ear.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  
The mechanical application of the rating schedule to these 
findings warrants a noncompensable evaluation pursuant to 
Diagnostic Code 6100.

The January 2010 audiometry findings reflect a level I (100 
percent speech discrimination and average puretone threshold 
of 23.75 decibels) hearing impairment in the right ear and a 
level I (96 percent speech discrimination and average 
puretone threshold of 38.75 decibels) hearing impairment in 
the left ear.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII.  The mechanical application of the rating schedule to 
these findings warrants a noncompensable evaluation pursuant 
to Diagnostic Code 6100.

There are no audiological examination results that meet or 
approximate the criteria for a schedular rating in excess of 
a noncompensable rating for any period from January 2004 (the 
effective date of service connection) forward.  Thus, 
"staged" ratings for separate periods of time based on the 
facts found is not warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's 
service-connected bilateral hearing loss.  The governing norm 
in such exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The Board can find no 
evidence of exceptional or unusual factors in this case.  The 
January 2010 VA examiner opined that it could be expected 
that the Veteran's hearing may result in some difficulty 
understanding speech in difficult listening situations, such 
as in the presence of background noise, when he could not see 
speaker's faces, or over the phone.  The examiner elaborated 
that with amplification and reasonable accommodations as 
specified in the Americans with Disabilities Act, the hearing 
loss should not significantly affect vocational potential or 
limit participation in most work activities.  The Board 
affords this opinion significant probative weight as it is 
provided by an audiologist expert in hearing loss disability 
and is based on examination and review of the evidence of 
record.  The Board further notes that there is no evidence in 
the claims file of frequent periods of hospitalization for 
bilateral hearing loss or other exceptional or unusual 
factors.  There is nothing to show that the Veteran's 
bilateral hearing loss has created marked interference with 
employment.  Accordingly, the Board finds that this case does 
not warrant referral for extraschedular consideration.  38 
C.F.R. § 3.321(b). 

In light of the foregoing, Board finds that the preponderance 
of the evidence is against the claim for a compensable 
initial rating for bilateral hearing loss.  Accordingly, 
entitlement to service connection for bilateral hearing loss 
is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
resolution of this appeal.  See generally Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.




REMAND

At a VA psychiatric examination in December 2009, it was 
noted that the Veteran had received a prescription for 
psychiatric medications the day before the VA examination and 
the examiner opined that the Veteran's psychiatric condition 
was worsening.  In a letter received by the Board in March 
2010, the Veteran indicated that he had received VA 
psychiatric treatment for his service-connected PTSD in 
December 2009 and January 2010.  

At a VA examination of the Veteran's skin in January 2010 the 
Veteran was noted to have received VA treatment for his 
bleeding scar site (where he underwent a prior biopsy for 
service-connected leishmaniasis) in August 2009 and December 
2009.  

The most recent VA records of treatment associated with the 
claims file are from December 2008.  The RO/AMC should obtain 
the updated records of VA treatment for PTSD and residuals of 
leishmaniasis, as discussed above, and associate them with 
the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
treatment records are considered to be constructively 
contained in the claims folder and must be obtained before a 
final decision is rendered).

Additionally, although the Veteran appears to no longer have 
active visceral leishmaniasis (see 38 C.F.R. § 4.88b, 
Diagnostic Code 6301), the Veteran should be afforded a VA 
examination that addresses the rating criteria for his 
residual scar, specifically to include whether the scar area 
is superficial or deep; what percentage of the body the scar 
area covers; whether it is stable or unstable; whether it 
results in any limitation of motion of any affected part; and 
whether it is painful on examination.  Recent treatment and 
examination reports appear to indicate that at a minimum the 
scar bleeds at times and itches.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 4.118, Dialogistic Codes 7803-7806 (rating codes 
for scars, dermatitis, and eczema), 7807-7808 (rating codes 
for cutaneous leishmaniasis).



Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his residuals of 
leishmaniasis and his PTSD during the period 
from December 2008 to the present.  

a.  After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies.  

b.  The Veteran should also be advised 
that with respect to private medical 
evidence he may alternatively obtain the 
records on his own and submit them to the 
RO.

c.  The records sought must include all 
records of treatment for PTSD in December 
2009 and January 2010 (see December 2009 
VA examination report and letter from 
Veteran received in March 2010) and 
records of VA dermatology treatment in 
August 2009 and December 2009 (see January 
2010 VA dermatology examination report). 

2.  The RO/AMC, after waiting an 
appropriate time period for the Veteran to 
respond, shall schedule the Veteran for a 
VA examination by a physician with 
appropriate expertise. 

The purpose of the examination is to 
determine all current residuals or 
manifestations of the Veteran's past or 
present leishmaniasis.  The following 
considerations will govern the examination:

a. The claims folder, including all 
medical records, and a copy of this 
remand, will be reviewed by the examiner.  
The examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

b.  If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examinations.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

c. Recent treatment and examination 
reports appear to indicate that at a 
minimum the leishmaniasis biopsy scar 
bleeds at times and itches.  The examiner 
must identify all current skin scars, 
symptoms and lesions attributable to past 
or present leishmaniasis.  This should 
specifically include whether any such 
scar area or other lesion is superficial 
or deep; what percentage of the body the 
area covers; whether it is stable or 
unstable; whether it results in any 
limitation of motion of any affected 
part; whether it is painful on 
examination; and whether it is treated 
with topical or systemic medications.  

d. The examiner must indicate whether 
there is any indication of active 
cutaneous or visceral leishmaniasis.

e. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  

f. The examiner is to specifically 
address in his or her conclusion the 
issue contained in the purpose of the 
examination-- to determine all current 
residuals or manifestations of the 
Veteran's past or present leishmaniasis.

3.  Readjudicate the issues on appeal:  

a.  Readjudication of the claim for a 
compensable rating for leishmaniasis must 
include consideration of the rating 
criteria for skin disability.  See, e.g., 
38 C.F.R. § 4.118, Dialogistic Codes 
7803-7806 (rating codes for scars, 
dermatitis, and eczema), 7807-7808 
(rating codes for cutaneous 
leishmaniasis)

b.  With regard to the increased rating 
claim pertaining to PTSD, if necessary, 
the RO/AMC should conduct any appropriate 
VA mental disorders examination to 
ascertain the Veteran's level of 
psychiatric disability.  

c.  If any benefit sought remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


